DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination on December 11, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 11, and 20 in the response on 12/11/2020.  Claims 2-10 and 11-19 are in original status.  No claims have been canceled at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 1 and 20.  Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
receiving, from a sales forecast system, a prediction of a regional sales forecast indicative of a customer demand for each stock keeping unit (SKU) in a plurality of regions; 
receiving, from a SKU correlation system, a prediction of a correlation of one or more SKUs that will be combined in customer orders in the plurality of regions; 
receiving, from an order size calculation system, a prediction of a size of customer orders in the plurality of regions, wherein a customer order profile is simulated based on the predicted correlation and the predicted size; 
applying a fulfillment center (FC) priority filter to the simulated customer order profile; 
predicting a FC, among a plurality of FCs, for managing outbound of each SKU based on the predicted regional sales forecast and the simulated customer order profile; and 
modifying a database to assign the predicted FC to each corresponding SKU.
Generating one or more purchase orders to purchase a quantity of products associated with each SKU to satisfy the predicted regional sales forecast;
Sending instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased quantity of products associated with each SKU in corresponding predicted FCs for shipping to customers,
wherein the FC priority filter is generated using a genetic algorithm and comprises an optimal distribution of priority values assigned to each FC that maximizes a number of FCs having an outbound capacity utilization value above a predetermined threshold. 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Outbound forecasting, prediction, filtering and optimization of a fulfillment center recites concepts performed in the human mind.  But for the “by a computer”, “database”, and “mobile device” language, the claim covers forecasting and optimization of a fulfilment center based on a set of predictions and a mathematical algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processing” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory storing instructions and at least one processor configured to execute the instructions in Claims 1 and 20 is/are just applying generic computer components to the recited abstract limitations.  The computer-implemented outbound forecasting system in Claims 1 and 20 appears to be just software.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] about implantation using general purpose or special purpose computing devices [External front end system 103, in some embodiments, may be implemented as a computer system that enables external users to interact with one or more systems in system 100. For example, in embodiments where system 100 enables the presentation of systems to enable users to place an order for an item, external front end system 103 may be implemented as a web server that receives search requests, presents item pages, and solicits payment information. For example, external front end system 103 may be implemented as a computer or computers running software such as the Apache HTTP Server, Microsoft Internet Information Services (IIS), NGINX, or the like.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-19 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. The arguments begin with a traversal of the rejection of the claims under 35 U.S.C. § 101 and argue that the claims are eligible under the 2019 Revised PEG guidance (Remarks pages 10-15).  The Applicants begin with the position that the claims do not recite an abstract idea under Step 2A, prong 1 in that the claims do not fall within one of the enumerated groupings.  The arguments (remarks pages 11-12) include the that The Office oversimplified the claims in rejecting them under 35 U.S.C. § 101 as a mental process as  the claims include limitations such as  “generating one or more purchase orders to purchase a quantity of products” and “send instructions to a plurality of mobile devices, each mobile device associated with a respective user”.  The Applicants position is that generating purchase orders to purchase a quantity of products such that the predicted regional sales forecast is satisfied and sending instructions to mobile devices of users physically in an FC to stow actual physical products based on those purchase orders is not a mental process and cannot be performed in the human mind. 
The Examiner does not agree with the arguments.  The concept of generating a purchase order and stowing product is absolutely a function of the human mind and possible by a human.  In fact businesses have been generating purchase orders for products and stocking said products on store shelves for decades.  The step of generating a purchase order to purchase one or more SKUs, distributing the SKUs to more than one store location, and stocking or stowing said product to be sold has 
 Further the Applicant argues the limitation “generat[ing] one or more purchase orders to purchase a quantity of products associated with each SKU to satisfy the predicted regional sales forecast.” Therefore results in optimization to generate purchase orders to purchase and stow a quantity in the FCs in order to satisfy a predicted regional sales forecast, and thus is not a mental processes.  
The Examiner does not find the argument persuasive. Predicting or forecasting sales, generating a purchase order based on the prediction, purchasing a quantity of product, and stowing the products to satisfy a forecast are steps which can be executed by a person and in the mind.  The mere addition of a computer and mobile device, used in their ordinary capacity, is not indicative of integration into practicl application but merely using the computer as a tool to perform the abstract idea. 

The Applicant (remarks pages 14-15) further argues Step 1, Prong 2 that the claims are eligible because the claims “integrate the recited judicial exception into a practical application of that exception”.
The Applicants cite the two amended limitation of at least claims 1, 11, and 20, including “generating on or more purchase orders to purchase a quantity of products” and “sending instructions to a plurality of mobile devices”.  Neither of the limitations are sufficient to integrate the exception into a practical application.  The computer, in this application, is merely used as a tool to perform the abstract idea.  

The Applicant also highlights (remarks page 15) that the Office Action states that the claims are “not actually shipping anything to customers” and are merely forecasting a prediction to perform optimization of a plurality of FC’s and the outbound capacity”.  The Applicants again point to the amended limitations in the response on 12/11/2020 where “send[ing] instructions to a plurality of mobile devices, 
The Examiner does not agree.  Sending instructions for a person (user) to perform and action is merely methods or organizing human activity; managing personal behavior.  Further, a person following instructions and stowing products is not above human capability.  The limitation of the claim “for shipping to customers” is non-functional descriptive material since the product is being stowed and then remaining in the FC. The “for shipping to customers” does not add significance to the limitation. 

Applicants arguments (remarks page 16), part C, includes that the claims as a whole recite “significantly more”.  For this argument the Applicant cites the previous Office Action and submits that the Office did not provide explanation or evidence showing the claims do not recite elements that amount or more than the abstract idea.  The Applicants assert that the claims contain several elements which are not “concepts performed in the human mind”.  Further, the Applicants argue that the newly amended limitations are not concepts performed in the mind, and therefore represent significantly more.  
The Examiner does not agree.  First, the previous Office Action (and this Office Action) recite the claim with indication of additional elements.  The elements are disclosed as not overcoming the recited judicial exception since they are merely using a computer (or processor) as a tool to perform the abstract idea.  Further, when considered individually or as a combination, the elements are not significantly more. Also, at least in the Final Office Action, dated 11/06/2020, aspects of the claims were referenced to cases in which the courts found the activities or elements to be well-understood, routine, and conventional activities or functions when claimed in a merely generic manner or as insignificant extra solution activity.  The argument with respect to the amended limitation has been answered above and the Examiner does not find the generating step, nor the sending instruction step to be indicative of “significantly more”.

	Further, the Applicants argue (remarks page 17) that in Step 2B analysis an additional element is not “well-iunderstood, routine, or conventional” unless the examiner finds, and expressly supports a rejection in writing with 1 or 4 possible sources. 

	(A) A citation to an express statement in the speficication or during prosecution
	(B) A citation to one or more court decision discussed in MEPE 2106.05(d)
	(C) A citation to a public domain that demonstrates well-understood, routine, or conventional nature of the additional elements.
	(D) A statement that the examiner is taking official notice.”
	The Applicants are incorrect because the Examiner did not invoke the Berkheimer memo (and corresponding evidentiary requirement by stating that one or more additional elements were well-understood, routine, or conventional.  Looking at the previous Final Office Action, the only time the WRC language is found is on page 6, where the Alice Corp. Pty. Ltd. v. CLS Bank decision is cited with respect to capable of being performed in the human mind.  The decision included the courts recognition that a computer function was WRC functions when claimed in a merely generic manner.  Therefore, the Examiner does not need to cite specific support as detailed in Berkheimer as the Examiner did not specifically characterize a limitation as WRC but instead cited that limitations were similar to mere recordkeeping, similar to the Alice Corp. Pty. Ltd. v. CLS Bank decision.
	
	In summary, the arguments and amendments with respect to the rejection under 35 U.S.C. § 101 are not persuasive and the rejection stands.  The claims are not in condition for allowance at this time. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/8/2020